Order sustaining demurrer affirmed. A school teacher brings this action of contract against five defendants, constituting a majority of the members of the school committee of Westford, to recover increases of salary voted by the school committee for the year 1963. The defendants later voted to “eliminate” from the school committee budget the funds necessary to pay the salary increases. A demurrer was properly sustained. The town, rather than the school committee or its individual members, would be liable for duly earned teachers’ salaries which have been finally established by *770the school committee by a vote not rescinded. See Callahan v. Woburn, 306 Mass. 265, 273; Lynch v. Fall River, 336 Mass. 558, 559. See also G. L. c. 71, § 38 (as amended through St. 1960, c. 333, § 2); McQuillin, Municipal Corporations (3d ed.) § 12.214. We need not now consider what power the school committee possesses to rescind previously voted salary increases. See G. L. c. 71, § 43 (later amended by St. 1963, c. 466, § 4). Cf. McDevitt v. School Comm. of Malden, 298 Mass. 213, 214—215; Watt v. Chelmsford, 328 Mass. 430, 433; Murphy v. Cambridge, 342 Mass. 339, 340-342. Cf. also O’Brien v. Pittsfield, 316 Mass. 283, 286.
William J. O’Keefe (Joseph G. Crane with him) for the plaintiff.
John L. Connell, Jr., Town Counsel, for the defendants.